January 16, 2015


Abel Acosta, Clerk                                       RECEIVED IN
Court of Criminal Appeals                           COURT OF CRIMINAL APPEALS
Post Office Box 12308
Austin, T~xas 78711-2308                                  JAN 20 2015

                                  Re:    Writ No.       Abel Acosta, Clerk
                                        Trial No. 07-712-K368B



Dear Sir:


        Enclosed for timely and proper filing is Movant's

Petition for Writ of Mandamus.

        Thank you for presenting this to the Court.



                                  Yours Sincerely,




                                              South
                                  Livingston, T~Kas       77351




cc:   Lisa David, Clerk
      Williamson County Courthouse
      368th Judicial District Court
      Post Office Box 24
      Georqetown, Texas 78627
                                            \


                     IN THE COURT OF CRIMINAL APPEALS
                                 OF TEXAS



 In re JOHNNY MORENO,                §      WRIT NO.
                                     §
                                     §
                                     §
                                         TRIAL NO.     07-712-K368B
 MOVANT                              §



                      PETITION FOR WRIT OF MANDAMUS



          COMES NOW, Johnny Moreno, the Movant herein, and pursuant

 to Rule 52.1, of the Texas Rules of Appellate Procedure, properly

 files this Petition for Writ of Mandamus praying. for relief. In

 support thereof, .Movant would show:


                                     I

          On September 18, 2014, Mr. Moreno filed an application for

 writ of habeas corpus in the 368th Judicial District Court of

 Williamson    Qounty, Texas. A filed-stamped copy of the cover

··page is appended hereto as. DEFENDANT'S EXH IBI'!:_~. On September

 19, 2014,    the State waived service by certified mail. A copy of

 the State's Waiver is appended hereto as DEFENDANT'S EXHIBIT "B".


                                    II

          Since the September 18, 2014, filing, the State and the

 trial court have totally failed to comply with provisions of

 Article 11.07, §3(a), of the Texas Code of Criminal Procedure.

Specifically, the State has failed to comply with Article 11.07,

 § 2(b), which requires the State to provide an answer within 15



                                  -1-
days. Consequently, the trial court has also failed to comply with

Artile 11.07, § 3(b), which requires the convicting court to dat-

ermine whether there are any controverted or unresolved issues

within 20 days concerning the legality of Mr. Moreno's confinement.
                                                               I   '


                                      III

        On October 20, 2014, Mr. Moreno forwarded a letter of in-

quiry to the Court Clerk. The Clerk responded by forwarding Mr.

Moreno a copy of the filidq date and the State's waiver of service.

        On November 10, 2014, Mr. Moreno forwarded a second letter

of inquiry but as of this filing        M~.   Moreno has received no response.


                                       IV

        Both the State and the trial court have a ministerial duty

to comply with provisions of 11.07 of the Texas Code of Criminal

Procedure. Mandamus will lie only to correct a clear abuse bf

discretion.

        Such an abuse is clearly present in Mr. Mo~eno's case.Accord-

inqly, Movant Moreno now prays that this Honorable Court will GRANT

Mandamus relief and ORDER the State and the          tri~l   court to come

into compliance with the ~rovisions of Artilc~ 11.07.




                                                    Sout:h
                                        Livingston, Texds     77351

Executed: . JL   ;7~     dtJJ.)"'".
          t::j J~Mo"Uh    Ye'ar



                                      -2-
                                CERTIFICATE OF SERVICE



                                          CaseNo._~(e@ZJ
                      (The Clerk of the convicting court will fill, this line in.)


                   IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                  APPLICATION FORA WRIT OF HABEAS CORPUS
                SEEKING RELIEF FROM FINAL FELONY CONVICTION
               UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07


  ME         Johnny Moreno
NA1 :       ------~--------~------------------------------~-----
DATE OF BIRTH: ___s_e_p_t_e_m_b_e_r_l_9_,_1_9_6..,.S_ _ _---,.___,....,.....;·;_\- - - - - -

, PLACEOFCONFINEMENT:                       Polunsky Unit - TDCJ-CID

TDCJ-CIDNUMBER:              1485335                   Sli> NUMBER:       011:.;3.:..:3"-l0~6~4~2-..t.7_ _ _ __


(1)    This application concerns (check all that apply):                                           DEFENDANT'S
       ~      a conviction                        0    parole                                           EXHIBIT
                                                                                                              "A"
      _&I     a sentence                          0    mandatory supervision

       0      time credit                         0    out•of-tinie ~ppeal or petition for
        X    DNA                                       discretionary review


(2)    What district'court entered the judgment of the_ conviction you want relief from?
       (.Include the .court number and county,)


            368th Judicial District Court - Williamson County, Texas


(3)    What was the case lnlmber in the,trial court?

                   07-712-K368   •''l•id .. ,




(4)    What was the name ofthe tria_l Judge?


                Burt Carnes




                                                                                             SEP 1C2014
Effective: January 1. 2014
                                                                                         ~W~l/11
                                                                              District Clerk          •
                                                                                            '    amson c
                                                                                          Rev. 01/14/14 o., TX.
                                            NO. 07-712-K368B

                                                       §    IN THE
                                                       §    368TH JUDICIAL DISTRICT
THE STATE OF TEXAS VS. JOHNNY
                                                       §    COURTOF
MORENO
                                                        §   WILLIAMSON COUNTY, TEXAS
                                                        §



                                         WAIVER OF SERVICE


       NOW COMES JANA DUTY, District Attorney of Williamson County, Texas, and hereby

acknowledges that she has on the 18th day of September, 2014, received from the District Clerk's Office a

copy ofthe Application for Writ of Habeas Corpus filed on September 18,2014, in the above entitled and

numbered cause and she hereby waives delivery to her of said Application by certified mail.



                                                                , District Attorney
                                                                ounty, Texas


                                          BY:


                                                    LISA DAVID, District Clerk
                                                    Williamson County, Texas




                                                                                        ~~''~FILED~.
                                                                                      at~o'clock .. ·

                                                                                           SEP. 19 2014

                                                                                         ~~
                                                                                          Wllllams~n ~
                                                                                 Dlatrlct Clerk,
                                                                                                              ~)
                                              {jl ku..(}~ t/wf 1-ecudJ
                                                '


                                                                                                   IO(M/(1
                                                                                              .           .